Mr. Presiding Justice Smith delivered the opinion of the court. > Abstract of the Decision. 1. Appeal and ebbob, § 839*—filing bill of exceptions nunc pro tunc. Where the hill of exceptions was presented to and signed by the trial judge in time but was not filed until several months after, an order that the bill be filed nunc pro tunc as of the day of signing, for which no basis appears in the record, is void. 2. Appeal and ebbob, § 952*—when bill of exceptions may be stricken from record. Where the bill of exceptions was presented to and signed by the trial judge in time but through the negligence of the attorney was not filed until several months later, when the time for filing had expired, same will be stricken from the record, although ordered filed nunc pro tunc as of the date of signing, no basis for the order appearing in the record. 3. Appeal and ebbob, § 956*—effect of striking bill of exceptions from record. None of the assignments of error can be considered where based exclusively upon the bill of exceptions and stenographic report which was ordered stricken from the record.